Citation Nr: 1503865	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

Whether an overpayment of education benefits in the amount of $1,922.80 was validly created.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The appellant served on active duty in the United States Coast Guard from September 2003 to September 2007.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that an overpayment in the amount of $1,922.80 was created from the date the Veteran withdrew from classes provided by Cameron College on February 22, 2010.

The Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for September 2011, and he was provided with notice of the scheduled time and date; however, he failed to report for the hearing and has not made any attempt to show good cause for his failure to appear or to request a new hearing.  Under these circumstances, the request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.704(d) (2014).

In March 2014, the Board remanded the appeal for additional development.  

In his May 2010 notice of disagreement, the Veteran appeared to raise the issue of entitlement to a waiver of indebtedness based on financial hardship for the overpayment of education benefits in the amount of $1,922.80.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Once again the appeal is remanded to the RO for additional development.  VA will notify the appellant if further action is necessary.  





REMAND

The Board initially reviewed the entire claims file, including the electronic records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files, but could not locate any detailed accounting or audit provided to the Veteran regarding the $1,922.80 debt.  The Board further discovered that there was some confusion as to when the appellant was actually enrolled at Cameron College and when he either withdrew from the college on his own accord or whether he was dismissed from the college for nonpayment of tuition and fees.  Hence, the Board remanded the claim to the Muskogee RO in March 2014 so that further information could be obtained concerning this matter.

The record indicates that an individual from Cameron College was contacted in August 2014 and was questioned whether the appellant withdrew from classes or whether he was prohibited from further attending classes due to nonpayment of tuition and fees by himself or VA.  The RO individual was informed that the appellant's classes were not "cancelled" by the college but, instead, the appellant had quit "attending" those classes. 

In an August 2014 letter, the RO explained that the $1,922.80 debt had no relation to the $6,000 advance payment debt.  VA indicated that the appellant was enrolled at the National Paralegal College from November 30, 2009, to February 5, 2010, for three credit hours.  Yet, Cameron College, per the letter, also certified that the appellant was enrolled at Cameron College from December 28, 2009, to December 27, 2010, and that there was a change in enrollment in April 2010 when the appellant withdrew from the classes.  The RO further reported that the appellant received monies for college for the period February 6, 2010, to February 28, 2010, and March 1, 2010, to March 31, 2010.  The letter then noted that monies in the amount totaling $2,783.00 for the period February 6, 2010, to February 28, 2010, and March 1, 2010, to March 31, 2010, were "recouped" and that the monies recouped were applied to the appellant's advanced payment debt of $6,000.00.  Indeed, the $2,783.00 is the sum of the last two payments noted on the accounting

Further information was provided in the Supplemental Statement of Case, issued also in August 2014, which stated that the appellant had received $1922.80 in funds that he should not have received.  While not specifically spelled out by the RO, it appears to the Board that the RO was stating that for the period that the appellant was enrolled in classes at Cameron College, which would be from February 6, 2010, to February 22, 2010, the appellant could have collected educational assistance but that from February 23, 2010, to April 1, 2010, the appellant was not eligible to receive educational assistance monies and that he had to pay back to the VA those monies in the amount of $1922.80.  Nevertheless, further discussion in the August 2014 letter and the SSOC insinuates that not only were the monies overpaid in the amount of $2,783.00 recouped by VA but that the RO was demanding an additional amount of $1,922.80.  

It is still unclear as to what monies were due to the appellant for his brief enrollment at Cameron College, who was paid the VA educational monies, and what actual money was recouped and from whom-specifically, it is unclear where the $1,922.80 came from if indeed the $2,783 has already been recouped as indicated by the RO.  Thus, the claim must be returned to the RO so that further clarifying information needed in adjudicating this claim may be obtained by the Board. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development: 

1.  The RO should set forth in the record a written paid and due audit of the appellant's educational assistance for the period in question.  The audit should more specifically identify how the $1,922.80 was calculated.  

2.  The RO should then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




